DETAILED ACTION
This action is response to application number 17/217,758, amendment and remarks, dated on 09/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 pending.
Claim 29 limitation interpreted under 35 U.S.C. 112(f) according to the previous office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21-30 rejected under 35 U.S.C. 103 as being unpatentable over Tirucherai et al. (US 2018/0343085 A1) in view of Nammi et al. (US 2019/0349975 A1).

Claim 1,  Tirucherai discloses a method for wireless communication (Figs. 1-3), comprising:
identifying, for a physical channel (PUSCH, PDSCH; The below description is provided for an uplink subframe carrying a PUSCH. However, it should be understood that the description may be equally applied to a downlink subframe carrying a PDSCH or other symbols; ¶109), a plurality of combinations of modulation and coding schemes and resource block allocations that are associated with non-self-decodable codes (Figs. 8 and 9; ¶93; In accordance with various aspects of the present disclosure, the resource assignment and scheduling circuitry 941 may access a transmission option (TO) table 915 maintained, for example, in memory 905 to schedule uplink or downlink transmissions for a scheduled entity (UE). The transmission option table 915 may include a plurality of transmission options, each including a respective number of resource blocks and a respective modulation and coding scheme (MCS) index. In addition, each of the transmission options in the table 915 may be associated with one or more puncturing patterns, some of which may hinder decoding at the receiver. An example of a portion of a transmission option table 915 may include the table 800 shown in FIG. 8 for PUSCH; ¶107; ¶110; ¶117);
selecting a combination of a modulation and coding scheme and a resource block allocation based at least in part on the plurality of combinations of modulation and coding schemes and resource block allocations that are associated with non-self-decodable codes (selecting combinations of MCSs and RBs (¶107; ¶110; In some examples, to mitigate the decoding errors, the transport block (TB) size for a selected transmission option listed in the transmission option table 915 may be modified. The TB size is determined based on the selected MCS and number of resource blocks allocated to the scheduled entity, as obtained from a TB S table 916 maintained, for example, in memory 905. For example, upon determining the MCS index and number of resource blocks assigned to the PDSCH transmission, the DL traffic and control channel generation and transmission circuitry 942 and/or resource assignment and scheduling circuitry 941 may access the TBS table 916 to look-up the TB size corresponding to the MCS index and number of RBs. The TB size table 916 may be modified to include different TB sizes for the problematic transmission options as illustrated in FIG. 8 (e.g., the combinations of MCS index and number of resource blocks included within the transmission option table 915). In some examples, the transport block size may also be modified based on the associated puncturing patterns. For example, the TB size table 916 may include multiple entries for the problematic transmission options, with different TB sizes being utilized for different puncturing patterns; ¶117); and 
transmitting the data over the physical channel in a communication generated using the selected combination of the modulation and coding scheme and the resource block allocation (¶107; In some examples, when scheduling a given (current) uplink subframe for transmitting a PUSCH for a particular UE, the resource assignment and scheduling circuitry 941 may utilize the table 915 to avoid scheduling any of the transmission options and associated puncturing patterns that may hinder decoding at the receiver listed in the table 915. For example, the resource assignment and scheduling circuitry 941 may determine whether the UE will need to puncture the current uplink subframe to create a guard period between the current uplink subframe and an immediately preceding uplink subframe as a result of different narrowbands being assigned to the UE in the current uplink subframe and the immediately preceding uplink subframe. If a guard period is necessary, the resource assignment and scheduling circuitry 941 may avoid scheduling any of the combinations of MCS index, number of resource blocks, and problematic puncturing patterns listed in the table 915 for the PUSCH for the particular UE in the current subframe. In some examples, the resource assignment and scheduling circuitry 941 may simply avoid scheduling any transmission options that have problematic puncturing patterns listed in the table 915. The resource assignment and scheduling circuitry 941 may then either select a transmission option and associated puncturing pattern from the table 915 that enables decoding at the receiver or schedule the PUSCH for the UE within a later uplink subframe if there are no other transmission options and associated puncturing patterns that are not problematic available for the current subframe; ¶110).
Tirucherai does not explicitly disclose non-self-decodable codes.  The specification of instant application in ¶93 describes non-self-decodable codes as “But in some cases, the MCS and the resource block allocation selected for transmission of a set of data may negatively affect the ability of a receiving device to decode the data transmission. As noted, the error correction code (e.g., a turbo code) used to encode the data may be generated based on the MCS and resource block allocation for the data. But the puncturing process employed by the device may only be suitable for certain codes, meaning that data encoded with some codes is rendered non-self-decodable after the puncturing process. In some examples, code puncturing may cause degradations (e.g., very large degradations) and may even cause a code to be non-self-decodable. In some examples, puncturing may be performed on a per-symbol basis. Additionally or alternatively, as noted above, puncturing may be used by a rate matching process to achieve an appropriate rate if the base code rate (e.g., 1/3) is higher than desired”.
Tirucherai in exemplary ¶107 discloses data encoded with some codes is rendered non-self-decodable after the puncturing process (hinder decoding at the receiver)  “In accordance with various aspects of the present disclosure, the resource assignment and scheduling circuitry 941 may access a transmission option (TO) table 915 maintained, for example, in memory 905 to schedule uplink or downlink transmissions for a scheduled entity (UE). The transmission option table 915 may include a plurality of transmission options, each including a respective number of resource blocks and a respective modulation and coding scheme (MCS) index. In addition, each of the transmission options in the table 915 may be associated with one or more puncturing patterns, some of which may hinder decoding at the receiver. An example of a portion of a transmission option table 915 may include the table 800 shown in FIG. 8 for PUSCH”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a method of Identifying, selecting combination of MCS and RBs that are associated with non-self-decodable codes as taught by Tirucherai in order to provide mechanisms for mitigating the decoding errors due to puncturing (¶95).
Tirucherai does not explicitly disclose “identifying, for a physical channel a plurality of combinations of modulation and coding schemes and resource block allocations that are associated with non-self-decodable codes and that are based at least in part on a quantity of times data is to be transmitted”.
Nammi in the same filed of endeavor, determining the scheduling parameter associated with a non-self-decodable transport block discloses identifying, for a physical channel a plurality of combinations of modulation and coding schemes and resource block allocations that are associated with non-self-decodable codes and that are based at least in part on a quantity of times data is to be transmitted (In an aspect, a schedule processing component 710 associated with the UE 20 (e.g., as implemented by the processor 24 executing instructions stored on the memory 26) can determine whether the scheduling parameter(s) received via the downlink control channel is associated with a self-decodable transport block or a non-self-decodable transport block. For instance, if the scheduling parameters received by the UE 20 include an MCS and an RV as described above, the schedule processing component 710 can classify a transport block associated with the scheduling parameters as non-self-decodable if a code rate associated with the MCS is higher than a self-decodability code rate threshold for the RV (e.g., the rate thresholds described above with respect to RV1 and/or RV2). In another example where the scheduling parameters include an MCS, an RV, and an NDI, the schedule processing component 710 can classify a transport block associated with the scheduling parameters as non-self-decodable if a self-decodability code rate threshold for the RV is exceeded as described above and the NDI indicates a beginning of a data transmission (e.g., an original transmission or a retransmission); ¶106; ¶108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to identify, for a physical channel a plurality of combinations of modulation and coding schemes and resource block allocations that are associated with non-self-decodable codes and that are based at least in part on a quantity of times data is to be transmitted as taught by Nammi to modify Tirucherai’s method and system in order to determine the scheduling parameter associated with a non-self-decodable transport block (abstract).

Claims 2, 22, Tirucherai in view of Nammi discloses wherein the identifying further comprises: receiving control signaling that indicates that the plurality of combinations of modulation and coding schemes and resource block allocations are associated with non-self-decodable codes (Tirucherai; receiving control signaling (DCI) indicating transmission options of the MCS and RBs and transport size and communicating tables such as Fig. 8 between receiver and transmitter; In other examples, the resource assignment and scheduling circuitry 941 may modify the selected problematic puncturing pattern to puncture different symbols in the current uplink subframe and the immediately preceding/subsequent subframe or to puncture fewer symbols in the current uplink subframe and the immediate preceding/subsequent subframe. The modified puncturing pattern may be included within the downlink control information (DCI) carrying the uplink grant for the codeword; ¶111;  In some examples, the DL traffic and control channel generation and transmission circuitry 942 may further generate and transmit one or more PDCCH, each containing DCI indicating the scheduling decision (e.g., a downlink assignment or uplink grant) for at least one of the two or more consecutive subframes. For example, the DCI may indicate the selected transmission option, selected puncturing pattern or modified puncturing pattern (if applicable), and selected transport block size (if applicable). The DL traffic and control channel generation and transmission circuitry 942 may further operate in coordination with DL data and control channel generation and transmission software 952; ¶118; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93). 

Claims 3, 23, Tirucherai in view of Nammi discloses receiving control signaling that indicates a first table of a plurality of tables (Tirucherai; a first table of a plurality of tables; In accordance with various aspects of the present disclosure, the resource assignment and scheduling circuitry 941 may access a transmission option (TO) table 915 maintained, for example, in memory 905 to schedule uplink or downlink transmissions for a scheduled entity (UE). The transmission option table 915 may include a plurality of transmission options, each including a respective number of resource blocks and a respective modulation and coding scheme (MCS) index. In addition, each of the transmission options in the table 915 may be associated with one or more puncturing patterns, some of which may hinder decoding at the receiver. An example of a portion of a transmission option table 915 may include the table 800 shown in FIG. 8 for PUSCH; ¶107), wherein the first table includes the plurality of combinations of modulation and coding schemes and resource block allocations (Tirucherai; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93; ¶118). 

Claims 4, 24, Tirucherai in view of Nammi discloses wherein the plurality of combinations of modulation and coding schemes and resource block allocations in the first table is determined based at least in part on the physical channel (Tirucherai; determining combination of the MCS and RBs in table 915 for the PUSCH physical channel; ¶107; In some examples, when scheduling a given (current) uplink subframe for transmitting a PUSCH for a particular UE, the resource assignment and scheduling circuitry 941 may utilize the table 915 to avoid scheduling any of the transmission options and associated puncturing patterns that may hinder decoding at the receiver listed in the table 915. For example, the resource assignment and scheduling circuitry 941 may determine whether the UE will need to puncture the current uplink subframe to create a guard period between the current uplink subframe and an immediately preceding uplink subframe as a result of different narrowbands being assigned to the UE in the current uplink subframe and the immediately preceding uplink subframe. If a guard period is necessary, the resource assignment and scheduling circuitry 941 may avoid scheduling any of the combinations of MCS index, number of resource blocks, and problematic puncturing patterns listed in the table 915 for the PUSCH for the particular UE in the current subframe. In some examples, the resource assignment and scheduling circuitry 941 may simply avoid scheduling any transmission options that have problematic puncturing patterns listed in the table 915. The resource assignment and scheduling circuitry 941 may then either select a transmission option and associated puncturing pattern from the table 915 that enables decoding at the receiver or schedule the PUSCH for the UE within a later uplink subframe if there are no other transmission options and associated puncturing patterns that are not problematic available for the current subframe; ¶110), a number of redundancy versions, a predicted number of transmissions to be received by a wireless device, or a combination thereof. 

Claims 5, 25, Tirucherai in view of Nammi discloses receiving control signaling that indicates the plurality of tables comprising the first table (Tirucherai; a first table of a plurality of tables; In accordance with various aspects of the present disclosure, the resource assignment and scheduling circuitry 941 may access a transmission option (TO) table 915 maintained, for example, in memory 905 to schedule uplink or downlink transmissions for a scheduled entity (UE). The transmission option table 915 may include a plurality of transmission options, each including a respective number of resource blocks and a respective modulation and coding scheme (MCS) index. In addition, each of the transmission options in the table 915 may be associated with one or more puncturing patterns, some of which may hinder decoding at the receiver. An example of a portion of a transmission option table 915 may include the table 800 shown in FIG. 8 for PUSCH; ¶107), wherein each table is associated with a respective transmission configuration of a plurality of transmission configurations (Tirucherai; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93; ¶118).

Claims 6, 26, Tirucherai in view of Nammi discloses receiving control signaling to indicate to apply a first transmission configuration of the plurality of transmission configurations, wherein the plurality of combinations of modulation and coding schemes and resource block allocations are identified based at least in part on the first transmission configuration (Tirucherai; receiving control signaling (DCI) indicating transmission configuration options of the MCS and RBs and transport size and communicating tables such as Fig. 8 between receiver and transmitter; In other examples, the resource assignment and scheduling circuitry 941 may modify the selected problematic puncturing pattern to puncture different symbols in the current uplink subframe and the immediately preceding/subsequent subframe or to puncture fewer symbols in the current uplink subframe and the immediate preceding/subsequent subframe. The modified puncturing pattern may be included within the downlink control information (DCI) carrying the uplink grant for the codeword; ¶111;  In some examples, the DL traffic and control channel generation and transmission circuitry 942 may further generate and transmit one or more PDCCH, each containing DCI indicating the scheduling decision (e.g., a downlink assignment or uplink grant) for at least one of the two or more consecutive subframes. For example, the DCI may indicate the selected transmission option, selected puncturing pattern or modified puncturing pattern (if applicable), and selected transport block size (if applicable). The DL traffic and control channel generation and transmission circuitry 942 may further operate in coordination with DL data and control channel generation and transmission software 952; ¶118; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93). 

Claims 7, 27, Tirucherai in view of Nammi discloses transmitting, to a wireless device, an indication of the selected combination (Tirucherai; indicating the selected combination/ transmission options to UE; ¶111; In some examples, the DL traffic and control channel generation and transmission circuitry 942 may further generate and transmit one or more PDCCH, each containing DCI indicating the scheduling decision (e.g., a downlink assignment or uplink grant) for at least one of the two or more consecutive subframes. For example, the DCI may indicate the selected transmission option, selected puncturing pattern or modified puncturing pattern (if applicable), and selected transport block size (if applicable). The DL traffic and control channel generation and transmission circuitry 942 may further operate in coordination with DL data and control channel generation and transmission software 952; ¶118; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93). 

Claims 8, 28, Tirucherai in view of Nammi discloses receiving a transmission configuration that indicates (Tirucherai; indicating the selected combination/ transmission options to UE; ¶111; ¶118; ¶93) one or more redundancy versions or a number of transmissions of the data (indicating number of subframes transmission through transmission options/combination of MCS and RBs), wherein the plurality of combinations is identified based at least in part on the one or more redundancy versions or the number of transmissions (Tirucherai; identifying combination/transmission option based on number of subframe transmission; In some examples, the resource assignment and scheduling circuitry 941 may modify the narrowband assigned to the second uplink subframe to match that of the first uplink subframe so that the UE does not need to create the guard period, thereby preventing the problematic puncturing pattern in the first uplink subframe. In other examples, the resource assignment and scheduling circuitry 941 may cancel scheduling of a planned uplink transmission in the second uplink subframe for the UE. For example, the resource assignment and scheduling circuitry 941 may re-schedule uplink transmission originally planned for the second uplink subframe to another subsequent subframe that is not contiguous with the first uplink subframe; ¶113; Nammi; ¶106; ¶108). 

Claim 9, Tirucherai in view of Nammi discloses receiving a transmission configuration that indicates to transmit the data a single time (Tirucherai; to transmit the data a single time; FIG. 8 is a table 800 illustrating examples of combinations of MCS/number of RBs for which a puncturing pattern of PUSCH symbols hinders decoding at the base station. Each puncturing pattern is for a given (single) subframe, where the first two bits in the puncturing pattern represent the first PUSCH symbol and the second PUSCH symbol (e.g., Symbol #1 and Symbol #2 shown in FIG. 7) and the last two bits in the puncturing pattern represent the second to last PUSCH symbol and the last PUSCH symbol (e.g., Symbol #N−1 and Symbol #N shown in FIG. 7); ¶92; ¶113), wherein the plurality of combinations is identified based at least in part on the transmission configuration (Tirucherai; receiving control signaling (DCI) indicating transmission options of the MCS and RBs and transport size (transmission configuration) ; ¶111;  In some examples, the DL traffic and control channel generation and transmission circuitry 942 may further generate and transmit one or more PDCCH, each containing DCI indicating the scheduling decision (e.g., a downlink assignment or uplink grant) for at least one of the two or more consecutive subframes. For example, the DCI may indicate the selected transmission option, selected puncturing pattern or modified puncturing pattern (if applicable), and selected transport block size (if applicable). The DL traffic and control channel generation and transmission circuitry 942 may further operate in coordination with DL data and control channel generation and transmission software 952; ¶118; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93). 

Claim 10, Tirucherai in view of Nammi discloses receiving a transmission configuration  (transmission options) that indicates the quantity of times the data is to be transmitted (to transmit multiple subframe data; ¶113; Nammi; ¶106; ¶108), wherein the plurality of combinations is identified based at least in part on the transmission configuration (transmission options), and wherein transmitting the data comprises a first transmission of the data (Tirucherai; receiving control signaling (DCI) indicating transmission options of the MCS and RBs and transport size (transmission configuration) ; ¶111;  In some examples, the DL traffic and control channel generation and transmission circuitry 942 may further generate and transmit one or more PDCCH, each containing DCI indicating the scheduling decision (e.g., a downlink assignment or uplink grant) for at least one of the two or more consecutive subframes. For example, the DCI may indicate the selected transmission option, selected puncturing pattern or modified puncturing pattern (if applicable), and selected transport block size (if applicable). The DL traffic and control channel generation and transmission circuitry 942 may further operate in coordination with DL data and control channel generation and transmission software 952; ¶118; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93). 

Claim 11, Tirucherai in view of Nammi discloses wherein the identifying further comprises: identifying the plurality of combinations based at least in part on a predicted number of transmissions of the data to be received by a wireless device (Tirucherai; identifying the plurality of combinations/transmission options for transmission of multiple subframe data; Each combination of MCS index and number of RBs may be referred to herein as a transmission option. As can be seen in FIG. 8, for the transmission option corresponding to an MCS index of 14 with three RBs being assigned to a UE, six out of the eight possible puncturing patterns are problematic. The only puncturing patterns that do not hinder decoding at the base station are the 0001 puncturing pattern and the 1000 puncturing pattern. For the transmission option corresponding to an MCS index of 10 with five RBs being assigned to the UE, three of the eight possible puncturing patterns are problematic. It should be understood that the list of transmission options and puncturing patterns shown in FIG. 8 is merely illustrative, and other transmission options and puncturing patterns may also hinder decoding at the base station; ¶93; In some examples, the resource assignment and scheduling circuitry 941 may modify the narrowband assigned to the second uplink subframe to match that of the first uplink subframe so that the UE does not need to create the guard period, thereby preventing the problematic puncturing pattern in the first uplink subframe. In other examples, the resource assignment and scheduling circuitry 941 may cancel scheduling of a planned uplink transmission in the second uplink subframe for the UE. For example, the resource assignment and scheduling circuitry 941 may re-schedule uplink transmission originally planned for the second uplink subframe to another subsequent subframe that is not contiguous with the first uplink subframe; ¶113). 

Claim 12, Tirucherai in view of Nammi discloses wherein the combination of the modulation and coding scheme and the resource block allocation is used for a second transmission of the data (combination MCS and RBs/transmission option is used for a second subframe), the method further comprising: determining that a single transmission of the data will be received by a wireless device (determining a signal transmission of data; ¶92; ¶113), wherein the plurality of combinations is identified based at least in part on determining that the single transmission of the data will be received at the wireless device (Tirucherai; identifying the combination MCS and RBs/transmission option for single subframe transmission; In some examples, the resource assignment and scheduling circuitry 941 may modify the narrowband assigned to the second uplink subframe to match that of the first uplink subframe so that the UE does not need to create the guard period, thereby preventing the problematic puncturing pattern in the first uplink subframe. In other examples, the resource assignment and scheduling circuitry 941 may cancel scheduling of a planned uplink transmission in the second uplink subframe for the UE. For example, the resource assignment and scheduling circuitry 941 may re-schedule uplink transmission originally planned for the second uplink subframe to another subsequent subframe that is not contiguous with the first uplink subframe; ¶113). 

Claim 13, Tirucherai in view of Nammi discloses wherein the combination of the modulation and coding scheme and the resource block allocation is used for a second transmission of the data (combination MCS and RBs/transmission option is used for a second subframe), the method further comprising:
determining that both the first transmission of the data and the second transmission of the data will be received by a wireless device, wherein the plurality of combinations is identified based at least in part on determining that both the first transmission of the data and the second transmission of the data will be received by the wireless device (Tirucherai; identifying the combination MCS and RBs/transmission options for first and second subframe transmissions; In some examples, the resource assignment and scheduling circuitry 941 may modify the narrowband assigned to the second uplink subframe to match that of the first uplink subframe so that the UE does not need to create the guard period, thereby preventing the problematic puncturing pattern in the first uplink subframe. In other examples, the resource assignment and scheduling circuitry 941 may cancel scheduling of a planned uplink transmission in the second uplink subframe for the UE. For example, the resource assignment and scheduling circuitry 941 may re-schedule uplink transmission originally planned for the second uplink subframe to another subsequent subframe that is not contiguous with the first uplink subframe; ¶113). 

Claim 14, Tirucherai in view of Nammi discloses determining an initial combination of an initial modulation and coding scheme and an initial resource block allocation for transmitting the data; and selecting the combination of the modulation and coding scheme and the resource block allocation based at least in part on the initial combination of the initial modulation and coding scheme and the initial resource block allocation being associated with a non-self-decodable code (Tirucherai; determining initial combination of MCS and RBs and transport size and modifying the initial combination of MCS and RBs and transport size if it is required in order to be in compliance with non-self-decodable code; ¶110; ¶112; ¶113; In some examples, to mitigate the decoding errors, the transport block (TB) size for a selected transmission option listed in the transmission option table 915 may be modified. The TB size is determined based on the selected MCS and number of resource blocks allocated to the scheduled entity, as obtained from a TB S table 916 maintained, for example, in memory 905. For example, upon determining the MCS index and number of resource blocks assigned to the PDSCH transmission, the DL traffic and control channel generation and transmission circuitry 942 and/or resource assignment and scheduling circuitry 941 may access the TBS table 916 to look-up the TB size corresponding to the MCS index and number of RBs. The TB size table 916 may be modified to include different TB sizes for the problematic transmission options as illustrated in FIG. 8 (e.g., the combinations of MCS index and number of resource blocks included within the transmission option table 915). In some examples, the transport block size may also be modified based on the associated puncturing patterns. For example, the TB size table 916 may include multiple entries for the problematic transmission options, with different TB sizes being utilized for different puncturing patterns; ¶117). 

Claim 15, Tirucherai in view of Nammi discloses wherein the combination of the modulation and coding scheme and the resource block allocation comprises a modulation and coding scheme that is different than the initial modulation and coding scheme, a resource block allocation that is different than the initial resource block allocation, or a combination thereof (Tirucherai; determining initial combination of MCS and RBs and transport size and modifying initial combination of MCS and RBs and transport size to a different combination of MCS and RBs and transport size, if it is required in order to be in compliance with non-self-decodable code; ¶110; ¶112; ¶113; In some examples, to mitigate the decoding errors, the transport block (TB) size for a selected transmission option listed in the transmission option table 915 may be modified. The TB size is determined based on the selected MCS and number of resource blocks allocated to the scheduled entity, as obtained from a TB S table 916 maintained, for example, in memory 905. For example, upon determining the MCS index and number of resource blocks assigned to the PDSCH transmission, the DL traffic and control channel generation and transmission circuitry 942 and/or resource assignment and scheduling circuitry 941 may access the TBS table 916 to look-up the TB size corresponding to the MCS index and number of RBs. The TB size table 916 may be modified to include different TB sizes for the problematic transmission options as illustrated in FIG. 8 (e.g., the combinations of MCS index and number of resource blocks included within the transmission option table 915). In some examples, the transport block size may also be modified based on the associated puncturing patterns. For example, the TB size table 916 may include multiple entries for the problematic transmission options, with different TB sizes being utilized for different puncturing patterns; ¶117). 

Claim 16, Tirucherai in view of Nammi discloses determining a quantity of bits of the data, a busy ratio for the physical channel, a quality of the physical channel, or a combination thereof, wherein the initial combination is determined based at least in part on the quantity of bits of the data, the busy ratio for the physical channel, the quality of the physical channel, or a combination thereof (Tirucherai; determining a quantity of bits of the data/transport size for the initial combination based on the transport size; In some examples, to mitigate the decoding errors, the transport block (TB) size for a selected transmission option listed in the transmission option table 915 may be modified. The TB size is determined based on the selected MCS and number of resource blocks allocated to the scheduled entity, as obtained from a TB S table 916 maintained, for example, in memory 905. For example, upon determining the MCS index and number of resource blocks assigned to the PDSCH transmission, the DL traffic and control channel generation and transmission circuitry 942 and/or resource assignment and scheduling circuitry 941 may access the TBS table 916 to look-up the TB size corresponding to the MCS index and number of RBs. The TB size table 916 may be modified to include different TB sizes for the problematic transmission options as illustrated in FIG. 8 (e.g., the combinations of MCS index and number of resource blocks included within the transmission option table 915). In some examples, the transport block size may also be modified based on the associated puncturing patterns. For example, the TB size table 916 may include multiple entries for the problematic transmission options, with different TB sizes being utilized for different puncturing patterns; ¶117). 

Claim 17, Tirucherai in view of Nammi discloses identifying a second plurality of combinations of modulation and coding schemes and resource block allocations that are associated with self-decodable codes or pseudo-non-self-decodable codes (pseudo-non-self-decodable codes/decode in certain situation; ¶98; ¶99), wherein the combination of the modulation and coding scheme and the resource block allocation is selected based at least in part on the second plurality of combinations (Tirucherai; identifying a second plurality of combinations of modulation and coding schemes and resource block allocations by modifying the selected initial combinations of modulation and coding schemes and resource block allocations; ¶110; ¶112; In some examples, to mitigate the decoding errors, the transport block (TB) size for a selected transmission option listed in the transmission option table 915 may be modified. The TB size is determined based on the selected MCS and number of resource blocks allocated to the scheduled entity, as obtained from a TB S table 916 maintained, for example, in memory 905. For example, upon determining the MCS index and number of resource blocks assigned to the PDSCH transmission, the DL traffic and control channel generation and transmission circuitry 942 and/or resource assignment and scheduling circuitry 941 may access the TBS table 916 to look-up the TB size corresponding to the MCS index and number of RBs. The TB size table 916 may be modified to include different TB sizes for the problematic transmission options as illustrated in FIG. 8 (e.g., the combinations of MCS index and number of resource blocks included within the transmission option table 915). In some examples, the transport block size may also be modified based on the associated puncturing patterns. For example, the TB size table 916 may include multiple entries for the problematic transmission options, with different TB sizes being utilized for different puncturing patterns; ¶117). 

Claim 18, Tirucherai in view of Nammi discloses encoding the data using a turbo code that is based at least in part on the combination of the modulation and coding scheme and the resource block allocation; and puncturing the encoded data, wherein transmitting the data comprises transmitting the punctured encoded data (Tirucherai; ¶91; In other aspects of the disclosure, the base station or UE may utilize a turbo decoder to try different combinations of the punctured bits that result in a cyclic redundancy code (CRC) pass to attempt to decode the punctured subframe(s). The base station or UE may further run a Viterbi algorithm, possibly also utilizing the tail bits in the trellis termination of the turbo code to obtain the punctured bits that result in a CRC pass; ¶99; ¶112). 

Claim 21, the limitation on claim 21 analyzed with respect to claim 1, the further limitation of claim 21 disclosed by Tirucherai, an apparatus (UE or BS; ¶100) for wireless communication, comprising a processor (processor; Fig. 9, el. 904; Fig. 10, el. 1004; ¶101), memory (Fig. 9, el. 906; Fig. 10, el. 1006; ¶102; ¶103; ¶104) coupled with the processor (memory coupled to processor through bus interface; Fig. 9, el. 908; Fig. 10, el. 1008) and instructions stored in the memory and executable by the processor to cause the apparatus (One or more processors 904 in the processing system may execute software. Software shall be construed broadly to mean instructions, instruction sets, code, code segments, program code, programs, subprograms, software modules, applications, software applications, software packages, routines, subroutines, objects, executables, threads of execution, procedures, functions, etc., whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. The software may reside on a computer-readable medium 906; ¶104). 

Claim 29,  the limitation on claim 29 analyzed with respect to claim 1, the further limitation of claim 29 disclosed by Tirucherai, an apparatus (UE or BS; ¶100) for wireless communication, comprising means for identifying a plurality of combinations of modulation and coding schemes and resource block allocations (processor; Fig. 9, el. 904; Fig. 10, el. 1004; ¶101), means for selecting a combination of a modulation and coding scheme and a resource block allocation (processor; Fig. 9, el. 904; Fig. 10, el. 1004; ¶101) and means for transmitting data over the physical channel (Transceiver; Fig. 9, el. 910; Fig. 10, el. 1010; ¶101).

Claim 30, the limitation on claim 30 analyzed with respect to claim 1, the further limitation of claim 30 disclosed by Tirucherai, a non-transitory computer-readable medium (computer-readable medium; Fig. 9, el. 906; Fig. 10, el. 1006; ¶102; ¶103; ¶104) storing code for wireless communication, the code comprising instructions executable by a processor (processor; Fig. 9, el. 904; Fig. 10, el. 1004; ¶101) (The computer-readable medium 906 may be a non-transitory computer-readable medium. A non-transitory computer-readable medium includes, by way of example, a magnetic storage device (e.g., hard disk, floppy disk, magnetic strip), an optical disk (e.g., a compact disc (CD) or a digital versatile disc (DVD)), a smart card, a flash memory device (e.g., a card, a stick, or a key drive), a random access memory (RAM), a read only memory (ROM), a programmable ROM (PROM), an erasable PROM (EPROM), an electrically erasable PROM (EEPROM), a register, a removable disk, and any other suitable medium for storing software and/or instructions that may be accessed and read by a computer. The computer-readable medium may also include, by way of example, a carrier wave, a transmission line, and any other suitable medium for transmitting software and/or instructions that may be accessed and read by a computer. The computer-readable medium 906 may reside in the processing system 914, external to the processing system 914, or distributed across multiple entities including the processing system 914. The computer-readable medium 906 may be embodied in a computer program product. By way of example, a computer program product may include a computer-readable medium in packaging materials. Those skilled in the art will recognize how best to implement the described functionality presented throughout this disclosure depending on the particular application and the overall design constraints imposed on the overall system; ¶105).

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Tirucherai et al. (US 2018/0343085 A1) in view of Nammi et al. (US 2019/0349975 A1) and NPL (R1-1806483).

Claim 19, Tirucherai in view of Nammi does not disclose “wherein transmitting the data comprises performing a cellular vehicle-to-everything (CV2X) transmission”. 
NPL (R1-1806483) in the same filed of endeavor, MCS table design (page 2) discloses wherein transmitting the data comprises performing a cellular vehicle-to-everything (CV2X) transmission (3GPP phase-2 V2X; introduction; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide transmission of the data comprising a cellular vehicle-to-everything (CV2X) transmission as taught by NPL (R1-1806483) to modify Tirucherai’s system and method in view of Nammi in order to propose a new MCS table to improve the maximum throughput value for sidelink (page 1, last paragraph).

Claim 20, Tirucherai in view of Nammi does not disclose “wherein the physical channel is a physical sidelink shared channel (PSSCH)”. 
NPL (R1-1806483) in the same filed of endeavor, MCS table design (page 2) discloses wherein the physical channel is a physical sidelink shared channel (PSSCH) (proposal 1; page 2, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to extend the physical channel to a physical sidelink shared channel (PSSCH) as taught by NPL (R1-1806483) to modify Tirucherai’s system and method in view of Nammi in order to propose a new MCS table to improve the maximum through put value for sidelink/PSSCH (page 1, last paragraph).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
11/13/2022